Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 02/12/2021 regarding the rejection under double patenting have been fully considered but they are not persuasive. Applicant wishes to address the double patenting rejection when allowable subject matter is determined. Therefore, the double patenting rejection stands.

Applicant's arguments filed 02/12/2021 regarding the prior art rejection of the independent claims have been fully considered but they are not persuasive. 
	The applicant argues “Young does not teach generating quantitative measurements of at least one target analyte in the biosample using ambient temperature data. First, one of skill in the art would not consider the temperature measured in Young to be an "analyte." Second, Young neither teaches nor discloses using ambient temperature data to adjust NMR signal intensity. Instead, Young examines "to what extent practical use of MRI as a temperature monitor could be dependent on calibrations" needed as the temperature of the sample, in vivo adult peripheral muscle tissue, changes.” The examiner respectfully disagrees.
	Regarding applicant’s first point, the examiner believes the applicant meant to mean “one of skill in the art would not consider the temperature measured in Young to be an "ambient" not analyte. The examiner believes that Young does teach measuring an “ambient” temperature based on the broadest reasonable interpretation of the term. Ambient is defined 
	Regarding applicant’s second point, the examiner again respectfully disagrees. Young teaches a correction factor that takes into account temperature and is used to correct signals acquired from the NMR sequences. Young also shows a fitted curve that shows the relationship between T1 and temperature variation [Fig. 1]. The signals are then used to determine quantitative measurements (such as T1 relaxation times) [See Fig. 1 and equation 33 at least.]. Therefore, the arguments are not considered persuasive.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-21, 23-28, 34-40, and 42-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6, 9-14, 20 of U.S. Patent No. 9,689,942. Although the claims at issue are not identical, they are not patentably distinct from claims 1, 3, 5-6, 9-14, 20 of ’92 teach all the limitations found in claims 17-21, 23-28, 34-40, and 42-43 of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 26, it is not clear if “the ambient temperature range” (line 7) refers back to “an environment having an ambient temperature range” (line 3) or “the defined ambient temperature range” disclosed in claim 17. Therefore, the claim is considered indefinite.

Regarding claim 28, it is not clear if “the ambient temperature range” (line 6) refers back to “an environment having an ambient temperature range” (line 3) or “the defined ambient temperature range” disclosed in claim 17. Therefore, the claim is considered indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 17, 20-21, 23, 25, 27, 34-35, 39-40, and 42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Young (“Modeling and Observation of Temperature Changes in Vivo Using MRI).

Regarding claim 17, Young teaches an NMR analyzer, comprising: 
	an NMR console [Methods section, wherein a Picker Prototype MRI is used.]; 
	at least one temperature sensor onboard or proximate the NMR console [Methods section, wherein thermocouples are placed proximate to the MRI apparatus to measure temperature.]; and 
	at least one processor in communication with the NMR console, 
[Theory, Modelling, and Methods section wherein correction of signals is based on the measured temperature. See also rest of reference.], 
	wherein the at least one processor is configured to adjust NMR signal intensity associated with a biosample undergoing analysis using a correction factor that varies based on (i) ambient temperature data from the at least one temperature sensor [See Methods section, wherein the measured temperature is from the thermocouples. Also, the biosample is the patient in the reference. Young teaches the thermocouples are implanted into the subject. If the thermocouples are implanted, then the measured temperature would be considered “ambient” because body of patient would be on all sides of the thermocouples. See also rest of reference.] and (ii) a model of temperature sensitivity of NMR signal intensity over a defined ambient temperature range [See equation 33 in Methods section, wherein the measured temperature is used to determine a correction factor. Young teaches the thermocouples are implanted into the subject. If the thermocouples are implanted, then the measured temperature would be considered “ambient” because body of patient would be on all sides of the thermocouples. See also Table 1 and 2 wherein the temperature coefficients are determined and used. Page 364 teaches the temperature range of 20 to 41.5 degree C. See also rest of reference.]; and 
	wherein the at least one processor is configured to generate quantitative measurements of at least one target analyte in the biosample using the temperature data [Theory, Modelling, and Methods section quantitative measurements of relaxation rates are determined for blood of the patient. See also rest of reference.].

Regarding claim 20, Young further teaches wherein the post-signal collection sensitivity correction is configured to allow for ambient temperature fluctuation of at least 12 degrees F (7 degrees C) within the defined temperature range [Page 364 teaches the temperature range of 20 to 41.5 degree C. See also rest of reference.].

Regarding claim 21, Young further teaches wherein the NMR analyzer is configured to analyze biosamples, and wherein the at least one processor can generate a quantitative measurement of at least one target analyte in a respective biosample that is accurate to within +/-10% [Page 362 and 366, wherein the error values/percentages are all lower than 10%. See also rest of reference.].

Regarding claim 23, Young further teaches wherein the model is a linear or polynomial standardized model used for a plurality of different NMR analyzers [See Tables 1-2 and Modelling section. The modeling and temperature coefficients are not disclosed as specific to a one MRI apparatus and therefore, can be used for different MRI apparatuses. See also rest of reference.].

Regarding claim 25, Young further teaches wherein the NMR analyzer is configured to evaluate at least one target analyte in at least one type of biosample, wherein the NMR console [Page 364 teaches the temperature range of 20 (68° F) to 41.5 (106° F) degree C. Page 363, wherein the Picker Prototype NMR apparatus can be operated in the claimed temperature range. See also rest of reference.], and wherein the at least one processor is configured to apply the post-signal correction to generate clinical quantitative measurements using NMR signal obtained at temperatures in the temperature range [Theory, Modelling, and Methods section quantitative measurements of relaxation rates are determined for blood of the patient. See also rest of reference.].

Regarding claim 27, Young further teaches wherein the at least one processor can generate measurements of a plurality of target analytes in respective biosamples that have Page 3 of 11Response to NFOA Dated Mar. 6, 2020PATENTAttorney Docket No. 057618-1053860+/- 10% accuracy using NMR signal from the NMR analyzer that operates within a 60-85 degree F ambient temperature range [Page 362 and 366, wherein the error values/percentages are all lower than 10%. Page 364 teaches the temperature range of 20 (68° F) to 41.5 (106° F) degree C. Page 363, wherein the Picker Prototype NMR apparatus can be operated in the claimed temperature range.  See also rest of reference. Table 1, wherein different blood and tissues are measured. See also rest of reference.].

Regarding claim 34, the same reasons of rejection as claim 17 above also apply to the current claim.  Claim 34 is merely the non-transitory computer readable medium version of apparatus claim 17. 

Regarding claim 35, Young further teaches wherein the computer readable code that generates the measurements is configured to generate clinical measurements of at least one target analyte in respective biosamples [Theory, Modelling, and Methods section clinical quantitative measurements of relaxation rates are determined for blood of the patient. See also rest of reference.].

Regarding claim 39, Young further teaches wherein the computer program code that adjusts NMR signal intensity is configured to adjust the NMR signal using different correction factors over at least about 12 degrees F (about 7 degrees C) within the defined ambient temperature range [Tables 1-2 and Page 364 teaches the temperature range of 20 to 41.5 degree C. See also rest of reference.].

Regarding claim 40, Young further teaches wherein the computer readable program code configured to adjust the NMR signal intensity comprises computer readable program code that defines a slope of temperature sensitivity associated with the model [See Table 2, Fig. 1 wherein the temperature coefficients used are linear models and have slopes. See also Equation 33 and rest of reference.].

Regarding claim 42, Young further teaches wherein the model is a linear model [See Table 2, Fig. 1 wherein the temperature coefficients used are linear models. See also Equation 33 and rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18, 24, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Young, in view of Otvos (US 2005/0222504).

Regarding claim 18, Young teaches the limitations of claim 17, which this claim depends from.
	Young further teaches wherein the at least one processor is configured to generate quantitative measurements that are accurate to within +/- 2% over the defined ambient temperature range [Theory, Modelling, and Methods section quantitative measurements of relaxation rates are determined for blood of the patient. Page 366, wherein the error values/percentages within 2%. See also rest of reference.].

	Otvos, which is also in the field of NMR, teaches wherein the at least one processor is configured to generate quantitative measurements that are accurate to within +/- 2% over the defined ambient temperature range, as measured by a trimethyl acetic acid (TMA) control sample [¶0126, wherein a TMA control is used and therefore, will be accurate according to the +/- 2%. See also rest of reference. ¶0104 of the current application teaches that Otvos teaches accurate measurements using the TMA control.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Young with the teachings of Otvos because, similar to Young, Otvos teaches compensating NMR experiments due to fluctuations in temperature [Otvos - ¶0109-0110] and that it is known to use trimethyl acetic acid (TMA) as a control sample [Otvos - ¶0126].

Regarding claim 24, Young teaches the limitations of claim 17, which this claim depends from.
	Young further teaches wherein the model is based on data from temperature versus signal measurements taken over a subset of the defined ambient temperature range [Page 364 teaches the temperature range of 20 to 41.5 degree C. See also rest of reference.].
	However, Young is silent in teaching data from in situ temperature and temperature range at a field use site at installation.
[¶0112. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Young with the teachings of Otvos because, similar to Young, Otvos teaches compensating NMR experiments due to fluctuations in temperature [Otvos - ¶0109-0110] and that it is known to acquire temperature in situ [Otvos - ¶0112].

Regarding claim 36, Young teaches the limitations of claim 35, which this claim depends from.
	Young further teaches wherein the measurements are accurate to within +/-10 % [Page 362 and 366, wherein the error values/percentages are all lower than 10%. See also rest of reference.].
	Young is silent in teaching wherein the target analytes include lipoproteins.
	Otvos, which is also in the field of NMR, teaches wherein the measurements are accurate to within +/-10 %, and wherein the target analytes include lipoproteins [¶0003-0007 teach lipoproteins are the target analytes. ¶0126, wherein a TMA control is used and therefore, will be accurate according to the +/- 2%. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Young with the teachings of Otvos because, similar to Young, Otvos teaches compensating NMR experiments due to fluctuations in temperature [Otvos - ¶0109-0110] and that it is known to have lipoproteins as a target sample [Otvos - ¶0003-0007]
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Young, in view of Konijn (US 2007/0080689).

Regarding claim 19, Young teaches the limitations of claim 17, which this claim depends from.
	However, Young is silent in teaching wherein the at least one temperature sensor includes a sensor that resides proximate a mixer box in the NMR console.
	Konijn, which is also in the field of NMR, teaches wherein the at least one temperature sensor includes a sensor that resides proximate a mixer box in the NMR console [Fig. 2 and ¶0032. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Young with the teachings of Konijn because Young teaches measuring temperatures using thermocouples in an MRI apparatus and Konijn also teaches that it is known in the art to measure the temperature of mixer boxes in NMR apparatuses [Konijn - Fig. 2 and ¶0032. See also rest of reference.].

Claims 26, 28 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Young, in view of Menon (US 2007/0166730).

Regarding claim 26, Young teaches the limitations of claim 17, which this claim depends from.
[Table 1, wherein different blood and tissues are measured. See also rest of reference.] and wherein the NMR console can operate in an environment having an ambient temperature range of between 60-85 degrees F while allowing for temperature fluctuations of at least 10 degrees, and wherein the at least one processor is configured to apply the post-signal correction to generate clinical quantitative measurements to NMR signal obtained at temperatures in the ambient temperature range [Theory, Modelling, and Methods section wherein correction of signals is based on the measured temperature. Theory, Modelling, and Methods section quantitative measurements of relaxation rates are determined for blood of the patient. Page 364 teaches the temperature range of 20 (68° F) to 41.5 (106° F) degree C.  Page 363, wherein the Picker Prototype NMR apparatus can be operated in the claimed temperature range. See also rest of reference.].
	However, Young is silent in teaching wherein the NMR analyzer is configured to evaluate a plurality of analytes in a human blood plasma or serum biosample.
	Menon, which is also in the field of NMR, teaches wherein the NMR analyzer is configured to evaluate a plurality of analytes in a human blood plasma or serum biosample [¶0182, wherein the material may include living or dead cellular material such as skin, blood, prions, marrow, hair, biopsy samples, or other tissue; or non-cellular biological material such as saliva, mucous, sputum, intravenous fluid, urine, feces, pus, spinal fluid, and contents of the stomach or intestines; or any other sample material obtained from a human or animal body. See also rest of reference wherein target analytes (plural) are detected.].
[Menon - ¶0182 and Fig. 18]. 

Regarding claim 28, Young teaches the limitations of claim 17, which this claim depends from.
	Young further teaches wherein the NMR analyzer is configured to evaluate a plurality of analytes in a biosample [Table 1, wherein different blood and tissues are measured. See also rest of reference.] and wherein the NMR console can operate in an environment having an ambient temperature range of between 60-85 degrees F while allowing for temperature fluctuations of at least 10 degrees, and wherein the at least one processor is configured to apply the post-signal correction to generate clinical quantitative measurements to NMR signal obtained at temperatures in the ambient temperature range [Theory, Modelling, and Methods section wherein correction of signals is based on the measured temperature. Theory, Modelling, and Methods section quantitative measurements of relaxation rates are determined for blood of the patient. Page 364 teaches the temperature range of 20 (68° F) to 41.5 (106° F) degree C. Page 363, wherein the Picker Prototype NMR apparatus can be operated in the claimed temperature range.  See also rest of reference.].
	However, Young is silent in teaching wherein the NMR analyzer is configured to evaluate a plurality of analytes in a urine biosample.
	Menon, which is also in the field of NMR, teaches wherein the NMR analyzer is configured to evaluate a plurality of analytes in a urine biosample [¶0182, wherein the material may include living or dead cellular material such as skin, blood, prions, marrow, hair, biopsy samples, or other tissue; or non-cellular biological material such as saliva, mucous, sputum, intravenous fluid, urine, feces, pus, spinal fluid, and contents of the stomach or intestines; or any other sample material obtained from a human or animal body. See also rest of reference wherein target analytes (plural) are detected.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Young with the teachings of Menon because Young teaches measuring signals from blood and Menon teaches that it is known in the art to use NMR to in clinical applications for performing measurements of samples such as skin, blood, prions, marrow, hair, biopsy samples, or other tissue; or non-cellular biological material such as saliva, mucous, sputum, intravenous fluid, urine, feces, pus, spinal fluid, and contents of the stomach or intestines; or any other sample material obtained from a human or animal body [Menon - ¶0182 and Fig. 18].

Regarding claim 37, Young teach the limitations of claim 34, which this claim depends from.
 [Theory, Modelling, and Methods section wherein correction of signals is based on the measured temperature. Theory, Modelling, and Methods section quantitative measurements of relaxation rates are determined for blood of the patient. Page 364 teaches the temperature range of 20 (68° F) to 41.5 (106° F) degree C.  See also rest of reference.].
	However, Young is silent in teaching wherein the measurements are of lipoproteins in human blood plasma or serum biosamples.
	Menon, which is also in the field of NMR, teaches wherein the NMR analyzer is configured to evaluate a plurality of analytes in a human blood plasma or serum biosample [¶0182, wherein the material may include living or dead cellular material such as skin, blood, prions, marrow, hair, biopsy samples, or other tissue; or non-cellular biological material such as saliva, mucous, sputum, intravenous fluid, urine, feces, pus, spinal fluid, and contents of the stomach or intestines; or any other sample material obtained from a human or animal body.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Young with the teachings of Menon because Young teaches measuring signals from blood and Menon teaches that it is known in the art to use NMR to in clinical applications for performing measurements of samples such as skin, blood, prions, marrow, hair, biopsy samples, or other tissue; or non-cellular biological material such as saliva, mucous, sputum, intravenous fluid, urine, feces, pus, spinal fluid, and contents of the stomach or intestines; or any other sample material obtained from a human or animal body [Menon - ¶0182 and Fig. 18]
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Young, in view of previously cited Menon, and in further view of previously cited Otvos.

Regarding claim 38, Young and Menon teach the limitations of claim 37, which this claim depends from.
	Young further teach wherein the computer program code that adjusts the NMR signal intensity is configured to generate measurements that are accurate to within +/- 2%, over a 60-85 degree F temperature range [Theory, Modelling, and Methods section quantitative measurements of relaxation rates are determined for blood of the patient. Page 366, wherein the error values/percentages within 2%. See also rest of reference.].
	However, Young and Menon are silent in teaching using a trimethyl acetic acid (TMA) control and to generate quantitative measurements.
	Otvos, which is also in the field of NMR, teaches wherein the computer program code that adjusts the NMR signal intensity is configured to generate measurements that are accurate to within +/- 2%, as evaluated using a trimethyl acetic acid (TMA) control over a temperature range [¶0126, wherein a TMA control is used and therefore, will be accurate according to the +/- 2%. See also rest of reference. ¶0104 of the current application teaches that Otvos teaches accurate measurements using the TMA control.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Young and Menon with the teachings of Otvos because, similar to Young and Menon, Otvos teaches compensating NMR experiments due to [Otvos - ¶0109-0110] and that it is known to use trimethyl acetic acid (TMA) as a control sample [Otvos - ¶0126].

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over previously cited Young, in view of Cross (“Temperature Dependence of the Chemical Shifts of Commonly Employed Proton N.m.r. Reference Compounds”).

Regarding claim 43, Young teach the limitations of claim 34, which this claim depends from.
	Young further teaches wherein a model [See Table 2, Fig. 1 wherein the temperature coefficients used are linear models. See also Equation 33 and rest of reference.].
	However, Young is silent in teaching wherein the model is a non-linear model.
	Cross, which is also in the field of NMR, teaches wherein the model is a non-linear model [Fig. 2, wherein non-linear models can be seen regarding temperature changes.].
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Young and Cross because Cross teaches that temperature changes over a large temperature range can be accounted for using a non-linear model [Cross- Fig. 2]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Safety Guidelines for Conducting Magnetic Resonance Imaging (MRI) Experiments .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896